FILED
                            NOT FOR PUBLICATION                                APR 28 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

JAMES C. GAINES,                                   No. 13-16191

              Petitioner - Appellant,              D.C. No. 2:10-cv-01716-KJM-
                                                   CHS
 v.

RON DAVIS, Warden,                                 MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                        Argued and Submitted April 17, 2015
                             San Francisco, California

Before: TROTT and GRABER, Circuit Judges, and RESTANI,** Judge.

      Petitioner James C. Gaines appeals from the district court’s denial of his

habeas petition under 28 U.S.C. § 2254. We review de novo the district court’s

denial of the petition and for clear error the court’s factual findings in support of

that denial. Runningeagle v. Ryan, 686 F.3d 758, 766 (9th Cir. 2012). We affirm.

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
          The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
      1. The district court’s factual finding that Petitioner never asked the state

trial judge to admit Wright’s hearsay statement is not clearly erroneous. Petitioner

concedes that he did not make a separate request to have the statement admitted

notwithstanding the California hearsay rules. Instead, he contends that this request

was "subsumed in his request for judicial immunity" for Wright. But asking the

trial court to override hearsay rules is quite different than asking the court to

extend immunity for the witness who made the statement. Due process did not

require the state court to override California’s hearsay rules sua sponte and admit

Wright’s statement even though Petitioner did not ask the court to do so.

      2. The California Court of Appeal did not unreasonably apply clearly

established federal law, 28 U.S.C. § 2254(d)(1), when it held that Wright’s

statement was not crucial evidence and that due process did not require its

admission. Petitioner contends that the exclusion of the statement was contrary to,

or involved an unreasonable application of, Chambers v. Mississippi, 410 U.S. 284

(1973). Chambers established that the exclusion of testimony pursuant to state

evidentiary rules violates federal due process rights when that testimony bears

persuasive assurance of trustworthiness and is critical to the defense. Cudjo v.

Ayers, 698 F.3d 752, 754 (9th Cir. 2012). The state court reasonably concluded

that at least the second prong is not met here.

      AFFIRMED.

                                            2